306 So.2d 547 (1974)
Toni WIRT, Appellant,
v.
FONTAINBLEAU HOTEL CORPORATION, INC., and Cosmopolitan Mutual Insurance Company, Appellees.
No. 74-392.
District Court of Appeal of Florida, Third District.
December 3, 1974.
Rehearing Denied February 4, 1975.
Bernstein & Robrish, Coconut Grove, for appellant.
Wicker, Smith, Pyszka, Blomqvist & Davant, Miami, for appellees.
Before BARKDULL, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
The plaintiff suffered a directed verdict at the close of her case in an action arising out of a slip-and-fall accident at the Fontainbleau Hotel.
The plaintiff contended that she fell while descending stairs on the hotel's property due to a missing piece of stair on the stairway.
We have carefully reviewed the record on appeal, and have concluded that the evidence, viewed in a light most favorable to the plaintiff including all reasonable inferences which might be drawn in her favor, does not establish a prima facie case of negligence.
The evidence only supports a finding that an accident occurred, without adequate proof that a defect in the stairs caused the plaintiff to fall. See, Abrams v. Nolan Brown Cadillac Company, Fla.App. 1969, 228 So.2d 131.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.